Name: Commission Regulation (EC) No 1888/2002 of 23 October 2002 on the issue of import licences for rice against applications submitted during the first 10 working days of October 2002 pursuant to Regulation (EC) No 327/98
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product
 Date Published: nan

 Avis juridique important|32002R1888Commission Regulation (EC) No 1888/2002 of 23 October 2002 on the issue of import licences for rice against applications submitted during the first 10 working days of October 2002 pursuant to Regulation (EC) No 327/98 Official Journal L 286 , 24/10/2002 P. 0010 - 0010Commission Regulation (EC) No 1888/2002of 23 October 2002on the issue of import licences for rice against applications submitted during the first 10 working days of October 2002 pursuant to Regulation (EC) No 327/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice(1), as last amended by Regulation (EC) No 2458/2001(2), and in particular Article 5(2) thereof,Whereas:(1) Pursuant to Article 5(2) of Regulation (EC) No 327/98, within 10 days of the closing date for notification by the Member States of licence applications, the Commission must decide to what extent the applications may be accepted.(2) Examination of the quantities for which applications have been submitted for under the October 2002 additional tranche shows that licences should be issued for the quantities applied for reduced,HAS ADOPTED THIS REGULATION:Article 1Import licences for rice against applications submitted during the first 10 working days of October 2002 pursuant to Regulation (EC) No 327/98 and notified to the Commission shall be issued for the quantities applied for.Article 2This Regulation shall enter into force on 24 October 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 October 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 37, 11.2.1998, p. 5.(2) OJ L 331, 15.12.2001, p. 10.